                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
EDDIE PRINCE ROBINSON, III,        )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )            CV416-179
                                   )
SHERIFF JOHN WILCHER, in his       )
official capacity, et al.,         )
                                   )
     Defendants.                   )

                                 ORDER

     Defendant Carl Faulks’ bankruptcy proceedings having concluded

(doc. 57), the stay of proceedings is LIFTED.               The parties are

ORDERED to meet and confer to agree upon a proposed scheduling

within 10 days of service of this Order. Their joint proposed Order shall

be filed within 21 days of service of this Order.

     SO ORDERED, this 15th             day of January, 2019.
